      Case 2:16-md-02724-CMR Document 1773-2 Filed 05/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                            16-MD-2724
PRICING ANTITRUST LITIGATION
                                                          HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:
ALL ACTIONS



                        DECLARATION OF BRIAN J. SMITH
        IN SUPPORT OF CERTAIN DEFENDANTS’ RESPONSE IN OPPOSITION TO
        PLAINTIFF STATE OF NEW YORK’S OBJECTIONS TO SPECIAL MASTER
             DAVID H. MARION’S REPORT AND RECOMMENDATION NO. 6

       I, Brian J. Smith, hereby declare as follows:

       1.      I am attorney at the law firm of K&L Gates LLP. I am one of the counsel of record

in the above-captioned action representing Defendant Mayne Pharma Inc. (“Mayne”). I submit this

declaration in support of Certain Defendants’ Response in Opposition to the State of New York’s

Objections to Special Master Marion’s Report and Recommendation No. 6.

       2.      Attached as Exhibit A is a true and correct excerpts of Plaintiff States’ Consolidated

Amended Complaint, filed on June 18, 2018; of Plaintiff States’ Amended Complaint in Civil

Action No. 19-cv-02407-CMR, filed on November 1, 2019; and of Plaintiff States’ Complaint in

Civil Action No. 3:20-cv-00802-SRU, filed on June 10, 2020.

       3.      Attached as Exhibit B is a true and correct copy of Plaintiff State of New York’s

Revised Reponses and Objections to Defendants’ First Set of Interrogatories Propounded to the

State Plaintiffs, served on Defendants on January 30, 2020 in this lawsuit.
       Case 2:16-md-02724-CMR Document 1773-2 Filed 05/19/21 Page 2 of 2




        4.     Attached as Exhibit C is a true and correct copy of Defendants’ First Set of Requests

for Production of Documents to Plaintiff States, served on Defendants on August 31, 2018 in this

lawsuit.

        5.     Attached as Exhibit D is a true and correct copy of a Report and Recommendation

Order from Special Master David H. Marion Setting Forth a Case Management Order and

Discovery Schedule, submitted on August 16, 2019 in this lawsuit.

***

        I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information, and belief. Executed on this 19th day of May, 2021, in Chicago,

Illinois.




                                                      Brian J. Smith
